UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2014 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-14749 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in its charter) Colorado 84-0910696 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 265 Turner Drive, Durango, CO 81303 (Address of principal executive offices, including zip code) (970) 259-0554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On September 30, 2014, the registrant had outstanding 6,180,905 shares of its common stock, $.03 par value. 1 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. MINE SAFETY DISCLOSURES 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 24 SIGNATURES 25 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended August 31, Six Months Ended August 31, Revenues Sales $ Franchise and royalty fees Total revenues Costs and Expenses Cost of sales, exclusive of depreciation and amortization expense of $100,825, $72,509, $190,452 and $144,379, respectively Franchise costs Sales and marketing General and administrative Retail operating Depreciation and amortization Restructuring and acquisition related charges - - Total costs and expenses Income from Operations Other Income (Expense) Interest expense ) - ) - Interest income Other Income (Expense), net ) ) Income Before Income Taxes Income Tax Provision Consolidated Net Income $ Less: Net income (loss) attributable to non-controlling interest Net Income attributable to RMCF $ Basic Earnings per Common Share $ Diluted Earnings per Common Share $ Weighted Average Common Shares Outstanding Dilutive Effect of Stock Options Weighted Average Common Shares Outstanding, Assuming Dilution The accompanying notes are an integral part of these consolidated financial statements. 3 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS August 31, February 28, (unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $663,185 and $543,683, respectively Notes receivable, current portion, less current portion of the valuation allowance of $28,826 and $33,047, respectively Refundable income taxes Inventories, less reserve for slow moving inventory of $198,134 and $204,068, respectively Deferred income taxes Other Total current assets Property and Equipment, Net Other Assets Notes receivable, less current portion and valuation allowance of $29,300 and $24,200, respectively Goodwill, net Franchise Rights, net Intangible assets, net Other Total other assets Total A ssets $ $ Liabilities and Stockholders’ Equity Current Liabilities Current maturities of long term debt $ $ Accounts payable Accrued salaries and wages Other accrued expenses Dividend payable Deferred income Total current liabilities Long - Term Debt, Less Current Maturities Deferred Income Taxes Commitments and Contingencies Stockholders’ Equity Preferred stock, $.10 par value; 250,000 authorized; -0- shares issued and outstanding Series A Junior Participating Preferred Stock, authorized 50,000 shares - - Undesignated series, authorized 200,000 shares - - Common stock, $.03 par value, 100,000,000 shares authorized, 6,203,905 and 6,140,200 issued and outstanding, respectively Additional paid-in capital Retained earnings Non-controlling interest in equity of subsidiary Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended August 31, Cash Flows From Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for obsolete inventory Asset impairment and store closure losses - Provision for loss on accounts and notes receivable Gain on sale of property and equipment ) ) Expense recorded for stock compensation Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Other current assets ) ) Accounts payable ) ) Accrued liabilities ) ) Deferred income ) Net cash provided by operating activities Cash Flows From Investing Activities Addition to notes receivable ) ) Proceeds received on notes receivable Proceeds from sale or distribution of assets Purchases of property and equipment ) ) Decrease in other assets Net cash provided by (used) in investing activities ) Cash Flows From Financing Activities Repurchase of common stock ) - Issuance of common stock Tax benefit of stock awards Dividends paid ) ) Net cash used in financing activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. AND SUBSIDIARY NOTES TO INTERIM (UNAUDITED) CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations The accompanying unaudited consolidated financial statements include the accounts of Rocky Mountain Chocolate Factory, Inc. (“RMCF”), its wholly-owned subsidiary, Aspen Leaf Yogurt, LLC (“ALY”) and its 40%-owned subsidiary, U-Swirl, Inc. (“U-Swirl”), of which RMCF has financial control (collectively, the “Company”). All intercompany balances and transactions have been eliminated in consolidation. As of August 31, 2014, RMCF held approximately 40% of U-Swirl’s outstanding common stock. Additionally, RMCF has the right to acquire approximately 24,520,000 shares of U-Swirl’s common stock through the conversion of outstanding debt owed by U-Swirl to RMCF. If RMCF exercised this conversion right, RMCF would hold approximately 72% of U-Swirl’s common stock. Certain directors of RMCF constitute a majority of the directors of U-Swirl. Pursuant to a voting agreement among RMCF, ALY and certain shareholders of U-Swirl, the parties agree to vote their shares such that certain designees of RMCF shall constitute a majority of U-Swirl’s board of directors so long as RMCF or its affiliates own greater than 10% of U-Swirl’s outstanding common stock. RMCF is an international franchisor, confectionery manufacturer and retail operator in the United States, Canada, Japan, South Korea, and the United Arab Emirates. RMCF manufactures an extensive line of premium chocolate candies and other confectionery products. ALY was a franchisor and retail operator of self-serve frozen yogurt retail units until the sale of substantially all of its assets in January 2013 to U-Swirl. As of January 2013, RMCF ceased to operate any company-owned Aspen Leaf Yogurt locations, or sell and support franchise locations. On January 14, 2013, RMCF, through a newly formed wholly-owned subsidiary of RMCF (“Newco”), entered into an agreement to acquire substantially all of the franchise rights of YHI, Inc. and Yogurtini International, LLC (collectively, “Yogurtini”), which are the franchisors of self-serve frozen yogurt retail units branded as “Yogurtini.” In addition, on January 14, 2013, the Company entered into two agreements to sell all of its membership interests in Newco and substantially all of its assets in ALY to U-Swirl, a publicly traded company (OTCQB: SWRL), in exchange for a 60% controlling equity interest in U-Swirl. U-Swirl is in the business of offering consumers frozen desserts such as yogurt and sorbet. U-Swirl launched a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept. U-Swirl operates cafés owned and operated by U-Swirl (“Company-owned”) and franchises to others the right to own and operate U-Swirl cafés. It also franchises and operates self-serve frozen yogurt cafes under the names “Yogurtini,” “CherryBerry,” “Josie’s Frozen Yogurt,” “Yogli Mogli Frozen Yogurt,” “Fuzzy Peach Frozen Yogurt,” and “Aspen Leaf Yogurt.” On January 17, 2014, U-Swirl entered into an Asset Purchase Agreement with CherryBerry, a franchisor of self-serve frozen yogurt cafés branded as “CherryBerry,” pursuant to which U-Swirl purchased certain assets of CherryBerry used in its business of franchising frozen yogurt cafés, including all of its franchise rights and one company-owned café. The assets were acquired for approximately $4.25 million in cash and 4 million shares of U-Swirl common stock. On January 17, 2014, U-Swirl also entered into an Asset Purchase Agreement with Yogli Mogli LLC, a franchisor of self-serve frozen yogurt cafés branded as “Yogli Mogli,” pursuant to which U-Swirl purchased certain assets of Yogli Mogli used in its business of franchising frozen yogurt cafés, including all of its franchise rights and four company-owned cafés. The assets were acquired for approximately $2.15 million in cash and $200,000 in shares of U-Swirl common stock. On February 20, 2014, U-Swirl entered into an Asset Purchase Agreement to acquire the business assets of Fuzzy Peach Franchising, LLC, including the acquisition of all intellectual property and worldwide franchise and license rights associated with 17 Fuzzy Peach Frozen Yogurt stores. The assets were acquired for $481,000 in cash, plus an earn-out that could increase the purchase price by up to an additional $349,000 in cash based upon royalty income generated by Fuzzy Peach stores in the twelve months following the acquisition. The Company’s revenues are currently derived from three principal sources: sales to franchisees and others of chocolates and other confectionery products manufactured by RMCF; the collection of initial franchise fees, royalty and marketing fees from franchisees’ sales; and sales at Company-owned stores of chocolates, frozen yogurt, and other confectionery products. 6 The following table summarizes the number of stores operating under RMCF and its subsidiaries at August 31, 2014: Sold, Not Yet Open Open Total Rocky Mountain Chocolate Factory Company-owned stores - 5 5 Franchise stores – Domestic stores 4 Franchise stores – Domestic kiosks - 6 6 International License Stores - 72 72 Cold Stone Creamery – co-branded 5 66 71 U-Swirl (Including all associated brands) Company-owned stores - 6 6 Company-owned stores – co-branded - 3 3 Franchise stores – Domestic stores - Franchise stores – Domestic – co-branded 2 12 14 International License Stores - 6 6 Total 11 Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by the Company, and reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial reporting and Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the consolidated financial statements reflect all adjustments (of a normal and recurring nature) which are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the six months ended August 31, 2014 are not necessarily indicative of the results to be expected for the entire fiscal year. These unaudited consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended February 28, 2014. Subsequent Events On September 4, 2014, Ulderico Conte, Henry E. Cartwright and Terry A. Cartwright resigned as directors of U-Swirl, Inc In addition, Messrs. Conte, H. Cartwright and T. Cartwright resigned as officers of U-Swirl, Inc. effective October 6, 2014. Their resignations were not due to a disagreement with the Company. Also on September 4, 2014, the Board of Directors of the Company appointed Bryan J. Merryman as the Chairman of the Board, replacing Franklin E. Crail. Mr. Merryman currently serves as the Chief Operating Officer and Chief Financial Officer of the Company’s parent, Rocky Mountain Chocolate Factory, Inc. Stock-Based Compensation At August 31, 2014, the Company had stock-based compensation plans for employees and non-employee directors that authorized the granting of stock awards, including stock options and restricted stock units. The Company recognized $166,843 and $381,165 of stock-based compensation expense during the three and six-month periods ended August 31, 2014, respectively, compared to $125,653 and $268,462 during the three and six-month periods ended August 31, 2013, respectively. Compensation costs related to stock-based compensation are generally amortized over the vesting period. The following table summarizes stock option transactions for common stock during the six months ended August 31, 2014 and 2013: Six Months Ended August 31, Outstanding stock options as of February 28: Granted - - Exercised ) ) Cancelled/forfeited - ) Outstanding stock options as of August 31: Weighted average exercise price $ $ Weighted average remaining contractual term (in years) 7 The following table summarizes non-vested restricted stock unit transactions for common stock during the six months ended August 31, 2014 and 2013: Six Months Ended August 31, Outstanding non-vested restricted stock units as of February 28: Granted - Vested ) ) Cancelled/forfeited - - Outstanding non-vested restricted stock units as of August 31: Weighted average grant date fair value $ $ Weighted average remaining vesting period (in years) During the six months ended August 31, 2014, the Company issued 4,000 fully vested, unrestricted shares of stock to non-employee directors compared with 4,000 fully vested, unrestricted shares of stock to non-employee directors in the six months ended August 31, 2013. There were no unrestricted shares of stock issued during the three-month periods ended August 31, 2014 or August 31, 2013. In connection with these non-employee director stock issuances, the Company recognized $47,480 and $48,400 of stock-based compensation expense during the six-month periods ended August 31, 2014 and 2013, respectively. During the three and six month periods ended August 31, 2014, the Company recognized $166,843 and $333,685, respectively, of stock-based compensation expense related to non-vested, non-forfeited restricted stock unit grants. The restricted stock unit grants generally vest between 17% and 20% annually over a period of five to six years. During the three and six month periods ended August 31, 2014 and 2013, 56,199 and 41,390 restricted stock units vested and were issued as common stock, respectively. Total unrecognized compensation expense of non-vested, non-forfeited shares granted as of August 31, 2014 was $2,814,176, which is expected to be recognized over the weighted-average period of 4.6 years. The Company recognized $69,929 and $152,519 of U-Swirl, Inc. stock-based compensation expense during the three and six months ended August 31, 2014, respectively, compared with $13,302 and $41,525 recognized during the three and six month months ended August 31, 2013, respectively. New Accounting Pronouncements In May 2014, FASB issued ASU No. 2014-09, “ Revenue from Contracts with Customers ,” which supersedes the revenue recognition requirements in “
